Title: To James Madison from Henry Lee, 29 October 1788
From: Lee, Henry
To: Madison, James


My dear sir
Alexa. 29h. oct 88.
This letr. is written purposely to inform you of the project mentioned to you in New york concerning the land at the Great falls. The quantity is 500 acres, the price may be called 4,000£ with the incumbrance of an annual rent of 150£ sterling. The advantages infinitely exceed that of any spot of ground in the U. States. The canal runs thro the land, & the bason is in the land, the situation beautiful for a town & in the center of an excellent populous country. Mr. Fitzgerald one of the directors of the potomac company says that the navigation of the river will be used next summer indubitably, as far as the Great falls. This event will render the property invaluable. Now if a town was laid off, the lots might be rented on moderate ground rents to the amount of six hundred pr. annum. I consider myself bound to let you have a part of the bargain with me, indeed from various motives I wish the connexion as I am sure it would mutually advantage us. I have bought the Whole, & beg you to consider of the Matter, you need not be in a hurry to decide as the delay of months would not be injurious. As far as my opinion can have weight, I think I am safe in saying that prosperity to our nation & judicious managemt. of the property would ensure to us both a very independant future.
After retaining what we chose the ballance would in the course of a year be very productive if sold, & very convenient if rented in lots. Please to deliver one & forward the other of the enclosed letters. Mrs. Lee returned in the same condition she left N york & hopes to see you when you come to Virg. Farewel
H: Lee
In the proprietor of this tract of land is vested a right of cutting wood on 12,000 adjacent acres of Mr. Fairfaxs land, which counter ballances the annual rent.
